Name: Commission Regulation (EC) No 1592/1999 of 20 July 1999 amending Regulation (EEC) No 2238/93 on the accompanying documents for the carriage of wine products and the relevant records to be kept
 Type: Regulation
 Subject Matter: executive power and public service;  foodstuff;  beverages and sugar;  marketing;  agricultural activity;  transport policy
 Date Published: nan

 Avis juridique important|31999R1592Commission Regulation (EC) No 1592/1999 of 20 July 1999 amending Regulation (EEC) No 2238/93 on the accompanying documents for the carriage of wine products and the relevant records to be kept Official Journal L 188 , 21/07/1999 P. 0033 - 0033COMMISSION REGULATION (EC) No 1592/1999of 20 July 1999amending Regulation (EEC) No 2238/93 on the accompanying documents for the carriage of wine products and the relevant records to be keptTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organisation of the market in wine(1), as last amended by Regulation (EC) No 1627/98(2), and in particular Article 71(3) thereof,(1) Whereas Commission Regulation (EEC) No 2238/93(3) lays down detailed rules of application for accompanying documents for wine products, without prejudice to the application of Council Directive 92/12/EEC(4), as last amended by Directive 96/99/EEC(5), and rules on the records to be kept in the wine sector;(2) Whereas Article 18(1) of Regulation (EEC) No 2238/93 introduces the possibility for the Member States to lay down additional or specific provisions for the products in question in circulation on their territory; whereas one of those provisions stipulates that details of the density of grape may be replaced, for a transitional period, by a reference to the density expressed in degrees Oechsle; whereas that transitional period originally expired on 31 August 1996; whereas this traditional practice is used mainly by small agricultural producers; whereas several useful amendments to the Regulation in question were under discussion for a time, but did not lead to any final result pending the entry into force of a new common market organisation; whereas that new common market organisation (COM) has now been adopted and will enter into force on 1 August 2000; whereas, under those circumstances, the provision in question should be re-introduced until the entry into force of the new COM; whereas the date in question should therefore be replaced by 31 July 2000;(3) Whereas a new closing device for small containers filled with wine products is in use in the Community; whereas Annex I to Regulation (EEC) No 2238/93 should therefore be amended so that it may be considered a "recognised closing device" within the meaning of Article 2(h) of that Regulation;(4) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1Regulation (EEC) No 2238/93 is amended as follows:1. in Article 18(1)(d), the date "31 August 1996" is replaced by "31 July 2000";2. Point 1 of Annex I is replaced by the following: "1. Cylindrical stoppers made of cork or another inert substance, covered or not with a technological structure that can take the form of a cap or disc in particular. This technological structure must be rendered unusable again once opened and may be made of:- aluminium,- metal alloy,- shrink plastic,- PVC with aluminum top,- food-grade wax whether or not covered with other inert substances."Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 July 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 84, 27.3.1987, p. 1.(2) OJ L 210, 28.7.1998, p. 8.(3) OJ L 200, 10.8.1993, p. 10.(4) OJ L 76, 23.3.1992, p. 1.(5) OJ L 8, 11.1.1996, p. 12.